MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                Jul 17 2019, 10:42 am

court except for the purpose of establishing                                    CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Jill Gonzalez                                             Curtis T. Hill, Jr.
Public Defender                                           Attorney General of Indiana
Muncie, Indiana
                                                          Henry Flores
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Alonzo Williams,                                          July 17, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-1563
        v.                                                Appeal from the
                                                          Delaware Circuit Court
State of Indiana,                                         The Honorable
Appellee-Plaintiff.                                       Thomas A. Cannon, Jr., Judge
                                                          Trial Court Cause No.
                                                          18C05-1702-MR-1



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1563 | July 17, 2019                     Page 1 of 11
[1]   Alonzo Williams (“Williams”) appeals his convictions for murder,1 a felony,

      criminal confinement while armed with a deadly weapon, 2 a Level 3 felony,

      and his adjudication as an habitual offender.3 He raises two issues, which we

      restate as:


                 I.       Whether the trial court undermined Williams’s ability to
                          help prepare his defense, and thus violated his rights under
                          the federal and Indiana constitutions, by rescinding its
                          earlier order that gave Williams access to the jail law
                          library; and


                 II.      Whether the State committed prosecutorial misconduct by
                          failing to provide a copy of the deposition that allegedly
                          contained exculpatory evidence.


[2]   We affirm.


                                       Facts and Procedural History
[3]   On the evening of February 13, 2017, Terrance Walker (“Walker”) picked up

      Williams at a Delaware County residence, and the two drove to Walker’s wife’s

      residence. Tr. Vol. II at 56-57. Once they arrived, Walker told Williams that

      Jeffery Brown (“Brown”) was involved in the murder of Williams’s cousin

      Joseph Johnson (“Johnson”). Id. at 56-58. This information confused and




      1
          See Ind. Code § 35-42-1-1(1).
      2
          See Ind. Code § 35-42-3-3(a), (b)(2)(A).
      3
          See Ind. Code § 35-50-2-8.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1563 | July 17, 2019   Page 2 of 11
      angered Williams. Id. at 58. Williams later drove away in Walker’s SUV to

      sell marijuana. Id. at 58-61. A few hours later, Williams returned,

      accompanied by Brown and Jeremy Holland (“Holland”). Id. at 61-62.

      Williams told Walker that he, Brown, and Holland planned to commit a

      robbery “to help [ ] Brown get out of town.” Id. at 65.


[4]   Williams, Holland, and Brown drove to another Delaware County residence,

      ostensibly to visit three of Williams’s friends, Steven McPherson

      (“McPherson”), Curtis Atkinson, and Shelli Goode (“Goode”). Tr. Vol. III at

      8-9. The situation seemed normal until Williams asked to see Brown’s gun and,

      when Brown hesitated, Williams grabbed Brown’s gun, removed the magazine,

      ordered Brown to stand against the wall, and checked him for weapons while

      Holland held Brown at gunpoint. Id. at 16-18. At Williams’s direction,

      McPherson and Goode bound Brown’s hands behind his back. Tr. Vol. II at

      177; Tr. Vol. III at 19, 58. Williams and Holland, while pointing guns at

      Brown, escorted Brown out of the residence and put Brown into the SUV. Tr.

      Vol. III at 22-23. As Williams was about to drive away with Brown and

      Holland, Williams told McPherson that “he was going to give [Brown] a pass,

      drive him out of town and let him go, and he’s not supposed to come back to

      town.” Id. at 22.


[5]   Meanwhile, around 1:00 a.m., Gary Greenlee (“Greenlee”) heard a vehicle

      driving in front of his Delaware County residence and then observed the vehicle

      pull onto his parents’ nearby property. Tr. Vol. I at 130-33. Minutes later,

      Greenlee heard gunshots. Id. at 133. Greenlee called his parents and 911. Id.
      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1563 | July 17, 2019   Page 3 of 11
      at 133, 136. When Greenlee’s father came to the scene, he could see that the

      gate to his property had been forced open by a vehicle. Id. at 155-57. When he

      returned the next day to fix the gate, he discovered Brown’s body and called

      911. Id. at 152-58.


[6]   The next day, Williams contacted his friend Danny Terry (“Terry”). State’s Ex.

      265. Williams asked Terry to drive him to Indianapolis. Id. On the way to

      Indianapolis, Williams admitted to Terry that he had killed Brown. Id.

      Williams and Terry tossed the guns used during the crime into a retention

      pond. Id. An autopsy later determined that Brown died from multiple nine-

      millimeter gunshot wounds, including seven shots to his face and head. Tr. Vol.

      II at 41-42; State’s Ex. 132. On February 22, 2017, the State charged Williams

      with murder, felony murder, criminal confinement while armed with a deadly

      weapon, and also alleged that he was an habitual offender. Appellant’s App. Vol.

      II at 67-69, 81.


[7]   On January 3, 2018, Williams’s counsel learned that the State had identified

      Terry as a potential State’s witness. Tr. Vol. I at 91; Appellant’s Br. at 9. On

      January 31, 2018, the State deposed Terry, who explained his role in helping

      Williams dispose of the guns. State’s Ex. 265. On February 5, 2018, the trial

      court issued an order that allowed Williams two hours per day, either in the law

      library or a visiting room, to review transcripts of DVDs and depositions.

      Appellant’s App. Vol. IV at 43. However, the same day the trial court issued that

      order, Williams made several calls from jail in which he attempted to interfere



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1563 | July 17, 2019   Page 4 of 11
       with witnesses and made physical threats regarding witnesses Terry and

       Walker. Tr. Vol. I at 94-96; State’s Ex. 1A, 3.


[8]    Therefore, the State moved the trial court to rescind its previous order that gave

       Williams access to the law library. Tr. Vol. I at 70-72. The trial court held a

       hearing, and after reviewing the evidence, granted the State’s request to rescind

       the order. Appellant’s App. Vol. IV at 131. However, the trial court still allowed

       Williams to review discovery materials if accompanied by his attorney. Id.


[9]    The trial commenced on February 13, 2018. Tr. Vol. I at 102. On February 21,

       2018, the jury found Williams guilty as charged. Appellant’s App. Vol. IV at 166-

       68. During the second phase of the trial, the jury found Williams was an

       habitual offender. Id. at 167-68. At the April 24, 2018 sentencing hearing, the

       trial court merged Williams’s felony-murder conviction into his murder

       conviction to avoid a potential double jeopardy violation. Appellant’s App. Vol.

       V at 103. It then sentenced Williams to sixty years for murder, enhanced by

       seventeen years for his habitual offender status, and thirteen years for his Level

       3 felony criminal confinement conviction. Id. at 110-11. The trial court

       ordered the sentences to run consecutively for an aggregate term of ninety

       years. Id. at 111. Williams now appeals.


                                      Discussion and Decision

                       I.      Order Rescinding Access to Law Library
[10]   Williams argues that when the trial court rescinded its order that allowed him

       to spend two hours per day in the jail’s law library to review discovery

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1563 | July 17, 2019   Page 5 of 11
       materials, it violated his fundamental rights under both Article 1, Section 12 of

       the Indiana Constitution and the United States Constitution.4 Williams claims

       that by restricting his access to these materials, the trial court undermined his

       ability to help his attorney prepare his defense.


[11]   The United States Constitution requires that inmates have meaningful access to

       the courts.


                Although the Fourteenth Amendment does not guarantee
                criminal defendants a general right to discovery, Weatherford v.
                Bursey, 429 U.S. 545, 559 (1977), it does require prisons to allow
                inmates “meaningful access to the courts,” either by “providing
                ... adequate law libraries or adequate [legal] assistance,” Bounds v.
                Smith, 430 U.S. 817, 824 (1977).


       Griffith v. State, 59 N.E.3d 947, 952 (Ind. 2016) (some citations omitted); see also

       Engle v. State, 467 N.E.2d 712, 715 (Ind. 1984).


[12]   Similarly, the Indiana Constitution confers a right of access to the courts:


                All courts shall be open; and every person, for injury done to him
                in his person, property, or reputation, shall have remedy by due
                course of law. Justice shall be administered freely, and without
                purchase; completely, and without denial; speedily, and without
                delay.




       4
        Williams does not specify which provision in the United States Constitution was violated by the trial court’s
       decision to rescind its earlier order.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1563 | July 17, 2019                    Page 6 of 11
       Ind. Const. art. 1, § 12.


[13]   Williams has waived this issue for lack of cogent argument. “A party waives an

       issue where the party fails to develop a cogent argument or provide adequate

       citation to authority and portions of the record.” Wingate v. State, 900 N.E.2d

       468, 475 (Ind. Ct. App. 2009); see also Ind. Appellate Rule 46(A)(8)(a) (requiring

       an appellant to support contentions with cogent reasoning and citations to

       authorities, statutes, and appendix or parts of record on appeal). Here, the full

       extent of Williams’s argument is the following statement: “Without these

       materials, [Williams] would be in the dark and unable to assist his counsel in

       his own defense.” Appellant’s Br. at 8. Williams’s argument lacks supporting

       legal authority. While he refers to both the federal and Indiana constitutions in

       his Statement of the Issues, his argument provides no legal authority, let alone

       apply any legal authority to the facts and circumstances of his case. Finally, he

       does not specify how his ability to help his attorney prepare a defense was

       compromised by the trial court’s order that rescinded his access to the jail law

       library.


[14]   Waiver aside, in rescinding its earlier order that had allowed Williams to review

       discovery materials in the jail law library, the trial court did not undermine

       Williams’s ability to help his attorney prepare his defense, and, therefore, it did

       not violate his rights under either Article 1, Section 12 of the Indiana

       Constitution or the United States Constitution.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1563 | July 17, 2019   Page 7 of 11
[15]   In Greene v. State, Frederick Greene, an inmate at the Michigan City prison, was

       placed in administrative segregation, which barred him from visiting the law

       library at his correctional facility. Greene v. State, 515 N.E.2d 1376, 1379 (Ind.

       1987) (overruled in part on other grounds by Myers v. State, 532 N.E.2d 1158,

       1159 (Ind. 1989)). Greene argued that his administrative segregation inhibited

       his efforts to assist in his defense by limiting his ability to do research in the

       library. Id. In rejecting this argument, our Supreme Court held that segregation

       did not impede Greene’s defense because he had unlimited access to the record

       through his attorney. Id. Likewise, in Shoulders v. State, 462 N.E.2d 1034 (Ind.

       1984), Shoulders was placed in administrative segregation after he was involved

       in a fatal stabbing. Shoulders argued that the segregation limited his ability to

       interview witnesses and seek assistance of counsel for his defense. Our

       Supreme Court ruled that Shoulders had not demonstrated that segregation

       denied him access to his attorney or potential witnesses. Id. at 1036. Cf. Best v.

       State, 566 N.E.2d 1027, 1030 (Ind. 1991) (pro se defendant’s right of access to

       court was not undermined when he was denied direct access to a law library

       where he had access to legal materials through standby counsel).


[16]   Here, while the trial court rescinded Williams’s access to the law library, it

       allowed his attorney to use a jail computer when visiting Williams to share

       electronic records with Williams. Appellant’s App. Vol. IV at 131. Thus,

       Williams had unlimited access to the record through his attorney, so the trial

       court’s ruling did not undermine Williams’s ability to help prepare his defense.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1563 | July 17, 2019   Page 8 of 11
       Id. Therefore, the trial court did not deny Williams “meaningful access to the

       courts.” See Griffith, 59 N.E.3d at 952; see also Greene, 515 N.E.2d at 1382.


                       II.     State Withholding Exculpatory Evidence
[17]   Williams claims the State committed prosecutorial misconduct, violating its

       duty under Brady v. Maryland, 373 U.S. 83 (1963), by withholding exculpatory

       evidence from Williams until three weeks before trial. Specifically, Williams

       appears to argue that the State delayed in providing him with a copy of the

       deposition of Terry, who Williams learned would be testifying as a witness for

       the State even though he had helped Williams dispose of the murder weapons.


[18]   Before explaining why Williams has waived this claim, we first observe that

       Williams’s claim lacks merit because he merely alleges that the State delayed in

       providing a copy of the deposition, not that the State never provided a copy of

       the deposition. To prevail on a Brady claim, a defendant must show, among

       other things, that the State failed to disclose the evidence. See Bunch v. State,

       964 N.E.2d 274, 297 (Ind. Ct. App. 2012), trans. denied. Williams, however,

       appears to concede that the State disclosed the evidence asking, as he does in

       his brief, whether it was “prosecutorial misconduct to hold Brady material until

       three (3) weeks before jury trial . . . ?” See Appellant’s Br. at 12 (emphasis

       added).


[19]   However, even if the State failed to provide a copy of the deposition, Williams

       has waived this argument. First, he did not object to the admission of the Terry

       deposition; indeed, his trial counsel affirmatively agreed to its admission. Tr.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1563 | July 17, 2019   Page 9 of 11
       Vol. III at 95. Thus, Williams has waived this claim by failing to make a Brady

       objection in the trial court and also by affirmatively acquiescing to the

       admission of the deposition. See Leatherman v. State, 101 N.E.3d 879, 885 (Ind.

       Ct. App. 2018) (a party may not present an argument for the first time on

       appeal, and the failure to present an argument below results in waiver on

       appeal); see also Cole v. State, 28 N.E.3d 1126, 1136 (Ind. Ct. App. 2015) (when

       defendant affirmatively states he has “no objection” to proffered evidence, he

       invites any error in its admission, and a claim of fundamental error may be

       waived if appellant invited the alleged fundamental error).


[20]   Second, Williams has waived this claim because he fails to make a cogent

       argument. See Wingate, 900 N.E.2d at 475; App. R. 46(A)(8)(a). His full

       argument, as set out below, is nothing more than a statement of the issue:


               Was it prosecutorial misconduct to hold Brady material until
               three (3) weeks before jury trial, that the prosecutor had in his
               possession for three (3) months before [Williams] found out
               about his witness during a deposition of a police officer, where
               the information was slipped in by the officer?


       Appellant’s Br. at 12.


[21]   This cursory argument neither shows nor alleges that Williams made a specific

       request to the prosecutor for a copy of Terry’s deposition. See United States v.

       Agurs, 427 U.S. 97, 106 (1976). Williams does not demonstrate that the

       deposition was material to the issue of guilt and that access to the deposition

       would have created a reasonable probability of a different outcome at trial. See


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1563 | July 17, 2019   Page 10 of 11
       Bunch, 964 N.E.2d at 297. Thus, Williams has waived this claim for lack of

       cogent argument. See Wingate, 900 N.E.2d at 475; App. R. 46(A)(8)(a).5


[22]   Affirmed.


       Vaidik, C.J., and Altice, J., concur.




       5
         Finally, we observe that even if Williams had made a cogent argument in support of this claim, we could
       not review this issue. Because Williams did not object to the admission of the deposition – and indeed
       affirmatively agreed to its admission – the only way the issue would properly be before us is if Williams had
       alleged fundamental error on appeal. See Hollingsworth v. State, 987 N.E.2d 1096, 1098-99 (Ind. Ct. App.
       2013), trans. denied. However, even if Williams had raised this claim within the context of fundamental error,
       such a claim arguably would have been waived because Williams invited any error in the admission of the
       deposition by affirmatively agreeing to its admission. See Cole v. State, 28 N.E.3d 1126, 1136 (Ind. Ct. App.
       2015).

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1563 | July 17, 2019                   Page 11 of 11